Citation Nr: 1723976	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  12-15 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a low back disability. 

2. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.  

3. Entitlement to an effective date earlier than February 17, 2012, for a 10 percent rating for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1964 to January 1967.  His service with the United States Army was deemed honorable.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The November 2009 rating decision granted service connection for a low back strain and assigned a 10 percent disability evaluation, effective as of April 6, 2005.  The April 2012 rating decision granted entitlement to service connection for radiculopathy of the left lower extremity and assigned a 10 percent disability evaluation, effective as of February 17, 2012.  


FINDINGS OF FACT

1. Since April 6, 2005, the Veteran's low back disability has not manifested forward flexion of 60 degrees or less, combined range of motion of 120 degrees or less, or muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

2. For the entire period on appeal, the Veteran's radiculopathy of the left lower extremity has been manifested by symptoms of mild incomplete paralysis, but no higher.  

3. The earliest date entitlement arose to service connection for radiculopathy of the left lower extremity was on February 17, 2012. 





CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for a low back disability have not been met. 38 U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

2. The criteria for an initial rating in excess of 10 percent for left lower extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2016).

3. The criteria for an earlier effective date for left lower extremity radiculopathy have not been met. 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The record shows that VA fulfilled its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The Veteran was provided with the appropriate notice, afforded multiple examinations and his in-service and post-service medical records were obtained. The Veteran has not alleged insufficient notice or identified any additional outstanding evidence which could be obtained to substantiate his claim. Also, the Board is unaware of any such evidence. For these reasons, the duties to notify and assist have been met. 

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. §  Part 4. 38 U.S.C.A. § 1155. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. Separate diagnostic codes identify the various disabilities. 

Each disability is viewed in relation to its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Staged ratings may be assigned when the factual findings show distinct time periods during the appeal period where the service connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A claim is denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Id. § 4.7. Otherwise, the lower rating will be assigned. Id. 

After reviewing the evidence, the Board finds that staged ratings are not warranted because the Veteran's disability did not materially change during the period on appeal. Also, the Board finds nothing in the record which would lead to the conclusion that the current evidence is not adequate for rating purposes. 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42; Schafrath v. Derwinski, 1 Vet App. 589 (1991).

In this regard, the Board recognizes that the May 2015 and March 2016 VA Compensation & Pension (C&P) Back examinations do not indicate the passive range of motion as required by Correia v. McDonald, 28 Vet. App. 158, 168 (2016). However, the Court in Correia stated that "its decision today will be taken as requiring the range of motion testing listed in the final sentence of § 4.59 in every case in which those tests can be conducted." Id. at n.7. Here, retroactive range of motion testing cannot be conducted and the evidence has repeatedly shown that a higher rating is not warranted. Moreover, during the May 2015 and March 2016 VA examinations, the Veteran did not have any pain with or without weight-bearing, his range of motion fell squarely within the 10 percent rating criteria, and he did not have any additional functional loss due to pain, incoordination, weakness or fatigue. In light of the Veteran's failure to raise any argument regarding the impact of any deficiencies in testing, the Board finds that the VA examination is adequate. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).

A. Low Back Disability

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Formula). 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242. The Veteran's low back disability is currently rated at 10 percent under DC 5237, pertaining to lumbosacral or cervical strains. There are no other potentially applicable diagnostic codes by which to consider the Veteran's low back strain. While there is evidence of degenerative arthritis of the spine, the Veteran is being rated for limitation of motion of the thoracolumbar spine associated with such degenerative changes, as required by regulation. 38 C.F.R. § 4.71a, DC 5003 (2016) ("Degenerative arthritis established by x-ray findings will be rated under the appropriate diagnostic codes for the specific joint or joints involved"). 

Under DC 5237, a 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there are muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id. A 40 percent rating is warranted when there is evidence of unfavorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine is 30 degrees or less. Id. Any associated objective neurologic abnormalities, such as left lower extremity radiculopathy, are evaluated separately under an appropriate diagnostic code, as discussed later herein. 38 C.F.R. § 4.71a, General Formula, Note 1. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

In this case, the Veteran was afforded VA examinations in April 2006, February 2012, May 2015, and March 2016 to assess the severity of his low back disability. These examinations and accompanying medical opinions show that the Veteran does not meet the criteria for a higher rating. Specifically, the April 2006, February 2012, May 2015 and March 2016 examinations reveal forward flexion to 90 degrees, with a combined range of motion of, at worst, 214 degrees. Furthermore, the examinations reveal no evidence of muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and no evidence of ankylosis. During the initial April 2006 exam, the Veteran denied any radiating pain, stiffness or weakness in his back, and rated his pain at 1-2, on a 1-10 scale, with 10 being the worst pain. Furthermore, he reported no functional impairment during any flare-ups. While the Board acknowledges that the 2012 examiner noted intervertebral disc syndrome (IVDS) as a diagnosis, there is no evidence of the requisite amount of bedrest to provide an alternative rating for IVDS.38 C.F.R. § 4.71a, DC 5243 (explaining that IVDS is to be rated under the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes or under the General Formula, whichever results in a higher rating). Moreover, subsequent examiners found no evidence of IVDS. Thus, there is no basis for an alternative rating for IVDS.

The Board considered additional limitation of motion and functional loss due a variety of factors, such as pain, incoordination, weakness and instability, but finds it does not lead to a higher rating. 38 C.F.R. §§ 4.40, 4.45, 4.59; see Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011) (finding that a higher rating is not warranted for pain that is unaccompanied by additional functional impairment); Deluca v. Brown, 8 Vet. App. 202, 204-06 (1995). The Board acknowledges the Veteran's contention that his forward flexion is limited to 30 degrees, but finds it is not dispositive. During the April 2006 examination, the Veteran was able to flex his back forwards to 95 degrees actively, passively, and after fatiguing, all without any pain. Addressing Deluca, the examiner found no decrease in range of motion or joint function additionally limited by pain, fatigue, weakness or lack of endurance after repetitive use. While the February 2012 examination noted "pain" during forward flexion at 30 degrees, the Veteran was able to go up to 90 degrees and the examiner clarified that the reported pain was "pressure" at the bilateral sacral iliac joint when leaning forward 30 degrees. During subsequent examinations, in May 2015 and March 2016, the Veteran denied any pain during forward flexion, with and without weight bearing. Furthermore, he was able to perform repetitive testing without any additional loss of function or range of motion due to pain, incoordination, weakness or fatigability. See Mitchell, 25 Vet. App. at 38. Lastly, the Veteran has repeatedly stated that he is able to perform strenuous work on his own farm, including lifting heavy hay bales, mowing his lawn, and fixing small machines. These facts do not support a finding that the Veteran has more functional impairment than that reflected by the assigned 10 percent rating. See Mitchell, 25 Vet. App. at 38. 

The Board recognizes that the Veteran believes his pain warrants a higher rating, and understands that his low back disability has negatively impacted his quality of life; however, his current disability rating already accounts for pain. See 38 C.F.R. § 4.71a, DC 5237. In fact, the General Formula explicitly states that the ratings apply "[w]ith or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine..." Id. § 4.71a. The Board emphasizes that, without any symptoms or difficulties associated with the low back disability, there would be no basis for a zero (0) percent compensable rating, let alone the assigned 10 percent rating. 

For these reasons, the Board finds that the preponderance of the evidence is against the assignment of an initial rating greater than 10 percent for the Veteran's low back disability. Moreover, aside from the left lower extremity radiculopathy discussed below, there are no additional symptoms or pathology that would provide the basis for the assignment of a separate rating based on another diagnostic code. Because the preponderance of the evidence is against the claim, the benefit of the doubt provisions are inapplicable. 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 56. Accordingly, the Veteran's request for a higher initial rating is denied. 

B. Radiculopathy of the Left Lower Extremity

The Veteran contends he is entitled to higher rating for left lower extremity radiculopathy, currently rated as 10 percent disabling pursuant to 38 C.F.R. § 4.124a, DC 8520, which pertains to paralysis of the sciatic nerve. For reasons discussed herein, the Board finds a higher rating is not warranted.

Under 38 C.F.R. § 4.124a, diseases of the peripheral nerves are rated based on the degree of paralysis, neuritis, or neuralgia. The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note. When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree. Id.

The terms "slight," "moderate" and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision. 38 C.F.R. § 4.6. The use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Under DC 8520, mild incomplete paralysis is rated as 10 percent disabling, moderate incomplete paralysis is rated as 20 percent disabling, moderately severe incomplete paralysis is rated as 40 percent disabling, and severe incomplete paralysis, with marked muscular atrophy, is rated as 60 percent disabling. 38 C.F.R. § 4.124a. 

In relevant part, the Veteran was afforded three examinations to assess the severity of his radiculopathy. During the February 2012 examination, the Veteran denied constant pain or numbness, but reported intermittent pain and paresthesias or dyesthesias. There was no muscle atrophy, and strength was 4/5. The examiner indicated sciatic nerve involvement, with only mild symptoms. Then, in May 2015, the Veteran's sensory tests were normal, his muscle strength was 5/5 and there was no muscle atrophy. The examiner ultimately found no evidence of radiculopathy. Finally, in March 2016, Veteran reported mild intermittent pain and paresthesias or dyesthesias, but denied constant pain or numbness. The sensory and muscle strength results were normal, and there was no evidence of muscle atrophy. On these facts, the examiner noted mild radiculopathy. Altogether, the medical evidence of record describes the Veteran's radiculopathy as mild, but never moderate or severe. The Board assigns more weight to statements made in the course of seeking medical treatment than statements made while seeking VA benefits. Thus, the Board finds that a higher rating for moderate radiculopathy or higher is not warranted. 

The Board has considered all potentially applicable diagnostic codes, but finds there are no alternative or separate ratings that can be applied for the period on appeal. Because the preponderance of the evidence is against granting a higher initial rating for radiculopathy of the left lower extremity, the benefit of the doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, a higher rating is not warranted.  

III. Earlier Effective Date

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

38 C.F.R. § 3.155(c) provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.

The Veteran contends that the effective date of his assigned left lower extremity radiculopathy should be April 6, 2005, the date of receipt of the claim for a low back disability. This position is without merit. As an initial matter, the Veteran filed a claim on April 6, 2005, for, in relevant part, a low back disability and to reopen a previously denied claim for scars/residuals of pilonidal cystectomy. The Veteran never filed a claim for left lower extremity radiculopathy. While the law provides that VA medical records are constructively of record in VA claims, Bell v. Derwinski, 2 Vet. App. 611 (1992), VA adjudicators cannot troll through medical records searching for possible eligibility for service connection claims. See MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006) (explaining that medical evidence reflecting treatment for and diagnosis of a condition does not constitute, by itself, an informal original claim for compensation under 38 C.F.R. § 3.155 (a), "because the mere presence of the medical evidence does not establish an intent on the part of the veteran to seek" service connection for that condition). Rather, VA adjudicators review claims that are filed. 

More importantly, there was insufficient evidence prior to the February 17, 2012, from which to support a claim for left lower extremity radiculopathy. Indeed, the Veteran denied any pain radiating into his legs during the April 2006, and again during the February 2012 examination. However, the 2012 VA examiner ultimately diagnosed the Veteran with mild, left lower extremity radiculopathy. On that basis, the Veteran was assigned a rating for radiculopathy. Altogether, the facts show that the earliest date entitlement arose for service connection for left lower extremity radiculopathy was on February 17, 2012. 

Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Therefore, the claim for entitlement to an earlier effective date for left lower extremity radiculopathy must be denied. 





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial rating in excess of 10 percent for a low back disability is denied. 

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity is denied. 

Entitlement to an effective date earlier than February 17, 2012, for the grant of a 10 percent rating for radiculopathy of the left lower extremity is denied. 

____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


